DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 14, 2020 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1-7 and 15-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masanori (JP 2016-150466; Please note that all citations are made with respect to the English language machine translation unless noted otherwise) and in further view of Masanori (JP 2016-150466 – English language human translation made of record on July 29, 2019;  Please note: reference to the Human translation has been explicitly made in the body of the instant rejection of claim in bolded, italic font where further clarification is deemed to be helpful or necessary for clarification of the English language machine translation of Masanori) and Elsey (US 2013/0307194).


selecting an object to be printed by a 3D printer, wherein the 3D printer includes a structure (12, 13, 14) in accordance with claim 1, lines2-3 ("The control part 100 receives the modeling source data from the host devices 30, such as readers, such as information processing apparatus, such as a personal computer, and 3D scanner, by host I/F106 via a cable or a network.;” – [0034]).  In the instant case, since the source data is transferred to the 3D printer from a host device, a step of “selecting an object to be printed” appears to be a necessary and inherent or, in the alternative, to constitute an obvious, implied step for one of ordinary skill in the art at the time of the invention (i.e. where a model is transferred to the control part it would appear self-evident that a step of selecting the object must also be performed).  The 3D printer includes a structure (12, 13, 14) as reproduced in figures 6 and 7 below.
causing the structure to be modified based on the selected object (i.e. in response to selecting the object) such that the modified structure maintains the second shape until a completion of the printing of the 3D object (“In the model formation step, first, as shown in Figure 7 (A), the base layer 14 can adopt a hollow structure in accordance with the structure of the model 17 in the height direction by gradually raising the elevation section 13 and lifting the base layer 14 to perform the modeling.” – human translation at [0058]-[0059]; “Now, in the Example of Figure 7, the base layer 14 is raised upward from below step by step, and in cases where the model 17 is thin, then initially as shown in figure 7 (E), the modeling of the entire surface can be performed from a state where the base layer 14 has been raised” – [0060].  Regarding this matter, it is respectfully noted that paragraph [0060] makes plain that the structure may be modified responsive to a selected model where the modification is performed gradually to a second shape during the 3D printing process or, alternatively, entirely to a second the entire surface can be performed from a state where the base layer 14 has been raised”, it is apparent that Masanori contemplates an embodiment wherein the modified structure is fixed in the second, profiled shape from commencement of printing of the 3D object until completion of the printing of the 3D object.  Thus, in view of the foregoing, it is the Examiners assessment that Masanori either expressly teaches or otherwise renders obvious a process of causing the structure to be modified from a first planar shape to a second shape based upon the shape of the object to be printed and maintaining the modified structure fixed in this second, profiled shape from commencement of printing of the 3D object until completion of the printing of the 3D object in accordance with claim 1, lines 4-11; and
enabling the selected object to be 3D printed by the 3D printer utilizing at least one of a plastic and a polymer ( “The three-dimensional modeling apparatus 10 forms an image by means of a stereolithography method wherein ink (light curing ink) that is based on a light curing resin is discharged, light is irradiated, and the light curing resin is hardened.” – human translation at [0038]; “The situation of the three-dimensional fabrication method according [Fig. 6 (A)] to the usual photo-curing ink jet” –[0049]), wherein at least a portion of the selected object is supported by the modified structure while the selected object is being 3D printed by the 3D printer (see figure 7 and [0058]-[0059]; Note: Masanori teaches that the structure may be modified either prior to or during the printing step). 




    PNG
    media_image1.png
    260
    455
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    412
    458
    media_image2.png
    Greyscale



Although Masanori does not expressly state that polymeric or plastic materials are “utilized” to enable the selected object to be 3D printed as recited at claim 1, lines 14-15, such a limitation is either Resin – 1) a substance that is polymeric in structure and predominantly amorphous. 2) an alternative term, like polymer, to the predominately used name of plastic” per the Plastics Glossary of Terms, www.ModernPlastics.com (https://web.archive.org/web/20150628062905/https://modernplastics.com/technical-resources/plastics-glossary-of-terms/#r)).  Where Masanori teaches curing a light curable resin ink during the 3D printing process for producing a 3D printed object, Masanori reasonably teaches a step of enabling the selected object to be printed in accordance with claim 1 at lines 9-11.  That is, the disclosed process of 3D printing an object using a light curable resin ink and curing the ink during printing reasonably conveys or renders obvious the use of an ink which is polymeric in structure and which by the curing process is rendered by the printing process into a rigid polymeric or plastic material.  Thus, 3D printer in Masanori is either implicitly enabled to print the selected object by the 3D printer utilizing at least one of a plastic or polymer (i.e. either the starting material or the final structural material of the 

Masanori in figures 1 and 6 teaches a printing stage or “structure” which is vertically facing with respect to the field of gravity during its intended operation.  The reference is however silent regarding provision of a frame such that the structure is comprised within the frame of the 3D printer as recited at claim 1, lines 11-13.  In view of the foregoing it can be said that the prior art contained a “base” device and method upon which the claimed method can be seen as an “improvement”.  

With reference to the instant figure 1 below, Elsey (US 2013/0307194) is directed to a method and apparatus for 3D printing by layerwise deposition of a build material from an ink jet nozzle which one of ordinary skill in the art would consider to be of particular relevance to the matter at hand in the  Masanori disclosure.  Of particular note, Elsey teaches both that the build platform (13) or “structure” of the printer may be comprised within a frame (15) of the 3D printer ([0050], Figure 1), and that the structure may be arranged in a horizontal-facing orientation ([0051]).  It is also noted that in the embodiment of Figure 7, the structure (13) is comprised within the frame (15) of the printer and arranged at a vertical facing orientation as the ceiling of the apparatus.  Elsey teaches that projecting the build material in the manner disclosed may advantageously mitigate leaking of build material to the build platform ([0012]).  

    PNG
    media_image3.png
    477
    523
    media_image3.png
    Greyscale


In view of Elsey, it is apparent that the prior art contained a “comparable” 3d printer device and method of operating the same that has been improved in the same way as the claimed invention, namely by providing a build platform or “structure” within a frame of the 3d printer and arranged in at least one horizontal facing and at least one vertical-facing orientation in the manner recited in claim 1.  One of ordinary skill in the art could have applied the known “improvement” of Elsey in the same way to the “base” device and method of Masanori and the results of such a combination would have reasonably resulted in an operable and improved device.  The rationale to support the instant conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art 

Regarding claim 2, Masanori teaches that the structure (13) has a plurality of movable sections ([0052],[0058]. 
Regarding claim 3, see discussion of claim 1 and figure 7.
Regarding claim 4, see discussion of claim 1 and figure 7
Regarding claim 5, see discussion of claim 1, figures 7, 9 and [0022].
Regarding claim 6, see figure 6, (11)
Regarding claim 7, see figure 7 and discussion of claim 1.
Regarding claim 15, see discussion of claim 1.  Further, Masanori teaches a processor (CPU101, [0030]) as well as a non-transitory computer-readable storage medium  (NVRAM104, ROM 102, RAM103, [0030]).  Masanori teaches that the control part is provided from a host device which is received in a buffer and that the controller thereby controls the printing process as well as the modification of the structure ([0034]-[[0046]).  In view of the foregoing, it is the Examiners assessment that the prior art of record either teaches or otherwise renders obvious the steps of selecting an object to be printed, causes the structure to be modified based on the selected object, and enables the selected object to be 3D printed wherein at least a portion of the selected object is supported by the modified structure during the printing process in accordance with the requirements of the claim.  
Regarding claim 16, Masanori teaches that the structure (13) has a plurality of movable sections ([0052],[0058]. 
Regarding claim 17, see discussion of claim 1 and figure 7.

Regarding claim 19, see discussion of claim 1, figures 7, 9 and [0022].
Regarding claim 20, see figure 6, (11)
Regarding claim 21, see figure 7 and discussion of claim 1.


Response to Arguments
Applicant's arguments filed August 14, 2020 have been fully considered but they are not persuasive.  

Regarding the rejection of claims over Masanori under 35 U.S.C. 103, Applicant advances the following arguments:
At page 8 of the reply, Applicant asserts that Masanori fails to teach or render obvious all the elements of independent claims 1 and 15 as amended.  Specifically at page 9, Applicant contends that the prior art fails to teach a step of causing the structure to be modified based upon the selected object such that the modified structure maintains the second shape until completion of the printing of the 3D object.  Applicant acknowledges paragraphs [0058]-[0059] of Masanori, upon which the Examiner relies for teaching the contested limitation, however Applicant contends that this passage of the prior art only teaches gradually raising the base layer 14 such that modeling is performed while lifting the base layer upon each successive ink application.  Applicant thereby concludes that Masanori does not disclose that the ‘structure’ or base layer is raised from a first, planar shape to a second, featured shape and that the structure stays in this second position until completion of the 3D printed object.
Applicant further acknowledges the recitation in Masanori at paragraph [0059] which states, in pertinent part, “when the thickness of the model 17 is thin, first, as shown in Fig.  The modeling of the 

Applicants arguments on this matter have been carefully considered but they are not deemed to be persuasive.  

In response, Applicants contention that Masanori fails to teach an embodiment where structure is modified from a first planar shape to a second features shape based upon the selected object to be printed and fixing the structure in the second profiled shape from commencement of printing of the 3D object until completion of the printing of the 3d object runs counter to the disclosure at page 26, paragraph [0059] of Masanori.  Regarding this matter and with reference to [0041]-[0043] and figures 3-4, Masanori teaches that three dimensional model (17) is formed by successively laminating and curing layers of ink and/or supplementary droplets from an inkjet nozzle onto a recording medium, “P”.  At paragraph [0047], Masanori explicitly notes that “the recording medium P may be planar or it may be three-dimensional having recesses and projections or the like”. Turning to the embodiment of figure 7A to 7E, Masanori notes that modeling begins with the structure in a first, planar configuration as depicted in figure 7A ([0058]). In paragraphs [0058]-[0059], Masanori discloses a preferred embodiment wherein modeling is performed by gradually raising the elevation section (13) of the structure (see figures 7A, 7B, 7C, 7D, and 7E) with each layer of ink deposited to build up a three dimensional model (17). Paragraph 
Although Applicant asserts that paragraph [0059] need be construed to mean that the entire structure 13 is raised in a planar configuration to decrease the distance between the structure and the nozzles, this interpretation is not supported by any specific passage in Masanori and, in fact, this interpretation runs counter to the plain text of paragraph [0059]. That is, in describing this latter embodiment, Masanori states “as shown in figure 7(e), the modeling of the entire surface can be performed from a state where the base layer 14 has been raised”.  Figure 7(e), depicts the final raised and profiled configuration of the structure not a planar configuration as suggested by Applicant.  In view of at least the foregoing, Applicants contention that the prior art teaches that “the entire platform is raised closer to the inkjet print head so as to more accurately distribute droplets initially” is not availing.
Further, Applicants argument that applying ink to a structure having an uneven surface would be construed by a skilled practitioner as inoperable because such a scenario would cause running of the ink or otherwise lead to an uneven distribution of material is not supported by any evidence on the record.  Further, as noted above, Masanori at paragraph [0047] actually teaches that it is permissible for the structure to have an uneven surface (“the recording medium P may be planar or it may be three-dimensional having recesses and projections or the like” – [0047]).  Again, Applicants position on this matter runs counter to the literal teachings of the prior art.  For at least this reason, Applicant 
In view of the foregoing, Applicants arguments are not found to be persuasive.

Applicants additional arguments are acknowledged but they are not deemed to be persuasive for reasons noted above both in the grounds of rejection as well as in the response to arguments above.  Again, Applicants argument that the ink runs due to gravity is not supported by evidence on the record and Masanori actually discloses provision of uneven and/or vertically facing structures upon which a 3D article is fabricated.   

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON L LAZORCIK whose telephone number is (571)272-2217.  The examiner can normally be reached on Monday-Friday; 9:30am-5:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on (571) 270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JASON L LAZORCIK/               Primary Examiner, Art Unit 1741